Case 1:20-cv-20836-BB Document 125 Entered on FLSD Docket 04/30/2021 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                               Case No. 1:20-cv-20836-BLOOM/Louis

  AARON FRUITSTONE, on behalf of
  himself and all others similarly situated,

          Plaintiff,

  v.

  SPARTAN RACE INC.,

        Defendant.
  ________________________________/

       ORDER ON MOTION FOR LEAVE TO FILE SUPPLEMENTAL DECLARATIONS

          THIS CAUSE is before the Court upon Objector Jed Nolan’s (“Nolan”) Motion for Leave

  to File Supplemental Declarations of Theodore H. Frank and Adam R. Duggan, ECF No. [123]

  (“Motion”). The Court has carefully reviewed the Motion, the record in this case, the applicable

  law, and is otherwise fully advised.

       Accordingly, it is ORDERED AND ADJUDGED as follows:

          1. The Motion, ECF No. [123], is GRANTED.

          2. Nolan shall file the supplemental declarations attached to the Motion.

          DONE AND ORDERED in Chambers at Miami, Florida, on April 30, 2021.




                                                         _________________________________
                                                         BETH BLOOM
                                                         UNITED STATES DISTRICT JUDGE

  Copies to:

  Counsel of Record
